Exhibit 10.2

 







 



FIRST AMENDMENT TO SERVICES AGREEMENT

 

THIS FIRST AMENDMENT TO SERVICES AGREEMENT (this “Amendment”) is entered into as
of August 17, 2018, but made effective as of August 1, 2018, by and among
EnerVest Ltd. (“EnerVest Management”), EnerVest Operating, L.L.C. (“EVOC” and
together with EnerVest Management, “Service Provider”) and Harvest Oil & Gas
Corp. (“Owner”). Service Provider and Owner may collectively be referred to as
the “Parties” and each individually as a “Party”. Capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in the
Agreement (as defined below).

 

WHEREAS, the Parties entered into that certain Services Agreement, dated as of
June 4, 2018 (the “Agreement”);

 

WHEREAS, the Parties desire to amend the Agreement as set forth in this
Amendment; and

 

WHEREAS, Section 10.7 of the Agreement requires any amendments to be in writing
and signed by the Parties.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by each of the Parties, the Parties agree
as follows:

 

1.       Amendments.

 

(a)       The following shall be added to Annex A of the Agreement:

 

“Magnolia Fees” means any COPAS fees actually paid by Owner to Magnolia Oil &
Gas Operating, LLC or any of its Affiliates pursuant to that certain Joint
Operating Agreement effective as of August 1, 2018.

 

(b)       Section 3.1(b) of the Agreement shall be deleted in its entirety and
replaced with the following:

 

For the period from the Effective Date to December 31, 2018 (the “2018 Term”),
the Owner shall pay Service Provider a fee per full Calendar Month of
$1,433,333.00 minus any Magnolia Fees paid during such Calendar Month (as may be
revised or adjusted in accordance with Section 3.1(c), Section 3.2 and/or
Section 3.3, the “Services Fee”) for the services described herein, plus the
prorated amount for any partial Calendar Months during the 2018 Term, plus any
fees resulting from any Prior Obligations, subject to adjustment as provided in
Section 3.3 hereof. The Owner shall also pay Service Provider the Extraordinary
Expenses.

 

(c)       The following shall be added as a new Section 3.4(d) to the Agreement:

 

Notwithstanding anything herein to the contrary, until the applicable Service
Fee and any Owner Group Costs incurred by the Service Provider (collectively,
the “Unpaid Amounts”) are paid in full (including, without limitation, when the
Owner has defaulted on its payment of the Unpaid Amounts when due under the
Monthly Statement), Service Provider shall have the right, without prejudice to
other rights or remedies it may have, to retain the proceeds of the sale of
Hydrocarbons produced from the Assets and offset any such retained proceeds
against the Unpaid Amounts (plus interest, fees and expense, if any) owed to the
Service Provider. In the event that Service Provider elects to offset the Unpaid
Amounts pursuant to this Section 3.4(d), Service Provider shall include in the
Monthly Statement a net settlement statement reflecting such offset amounts.

 



   

 

 

2.       Miscellaneous. Other than as expressly set forth herein, the terms,
conditions and provisions of the Agreement remain in full force and effect. All
references to the Agreement shall hereafter mean the Agreement as amended by
this Amendment. This Amendment shall be governed by, and otherwise construed in
accordance with, the terms of the Agreement, as though the other provisions of
this Amendment were set forth in the Agreement.

 

*****

 

 

 

 

 

 2 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.

 



  SERVICE PROVIDER:         ENERVEST, LTD.         By: EnerVest Management GP,
L.C.,     its General Partner               By: /s/ J. Andrew West     Name: J.
Andrew West   Title: Senior Vice President, General     Counsel and Secretary  
            ENERVEST OPERATING, L.L.C.               By: /s/ J. Andrew West    
Name: J. Andrew West   Title: Senior Vice President, General     Counsel and
Secretary

 

 



Signature Page to First Amendment to Services Agreement



 

 

 



        OWNER         HARVEST OIL & GAS CORP.         By: /s/ Nicholas Bobrowski
    Name: Nicholas Bobrowski   Title: Vice President, Chief Financial    
Officer and Secretary

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Services Agreement





 

